FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or15d-16 of the Securities Exchange Act of 1934 For the month of August2013 Commission File Number: SPROTT INC. (Translation of registrant's name into English) Suite2700, South Tower, Royal Bank Plaza, 200Bay Street, Toronto, Ontario, Canada M5J2J1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F oForm40-F x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)7: Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (theregistrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing onEDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT This Form 6−K is furnished by Sprott Inc. ("Sprott") to the Securities and Exchange Commission (the "Commission") using EDGAR Form 8−K12G3 as successor to Sprott Resource Lending Corp. ("SRLC") pursuant to Rule 12g−3 under the Exchange Act, as required by Rule 12g−3(f). Upon the furnishing of this Form 6−K to the Commission, a new file number will be generated for the purpose of permitting Sprott to file its Form 15F as described below. On May 8, 2013, Sprott and SRLC entered into a Plan of Arrangement, which was approved by the shareholders of SRLC at a meeting held on July 18, 2013. Pursuant to the orders of the Ontario Superior Court of Justice, the Plan of Arrangement became effective on July 24, 2013 with Sprott completing the acquisition of 100% of the issued capital of SRLC on July 24, 2013.As required by Rule 12h-6(h), Sprott published a notice disclosing its intent to terminate its duty, as a successor issuer to SRLC, to file reports under Section 13(a) and Section 15(d) of the Exchange Act on July 24, 2013, and intends to file Form 15F in connection with such termination as soon as possible. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPROTT INC. (registrant) Dated: August 19, 2013 By: /s/Steven Rostowsky Steven Rostowsky Chief Financial Officer
